                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNDERWRITERS AT LLOYD’S
                                         SUBSCRIBING TO COVER NOTE                      Case No. 19-cv-02945-PJH
                                  8      B1526MACAR1800089,
                                  9                    Plaintiff,                       ORDER GRANTING MOTION TO
                                                                                        DISMISS
                                  10            v.
                                                                                        Re: Dkt. No. 56
                                  11     ABAXIS, INC., et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Before the court is cross-defendant’s C.H. Robinson Worldwide Inc.’s (“CHR” or

                                  16   “cross-defendant”) motion to dismiss. The matter is fully briefed and suitable for decision

                                  17   without oral argument. Having read the parties’ papers and carefully considered their

                                  18   arguments and the relevant legal authority, and good cause appearing, the court hereby

                                  19   GRANTS the motion for the following reasons.

                                  20                                         BACKGROUND

                                  21          The underlying complaint (“Compl.”) in this action was filed by plaintiff

                                  22   Underwriters at Lloyd’s Subscribing to Cover Note B1526MACAR1800089

                                  23   (“Underwriters” or “plaintiff”) on May 29, 2019. Dkt. 1. Plaintiff is a group of insurers who

                                  24   insured Covetrus Inc. and its corporate predecessors Henry Schein Animal Health and

                                  25   Butler Animal Health Supply, LLC (collectively, “Schein”). Compl. ¶ 3. In 2018, Schein

                                  26   contracted with defendant Abaxis, Inc. (“Abaxis”) to provide a consignment of

                                  27   pharmaceutical products from Abaxis, located in Union City, California to Schein, located

                                  28   in Columbus, Ohio. Id. ¶ 9. At some later point in time, defendant Zoetis, Inc. (“Zoetis”
                                  1    and together with Abaxis, “defendants”) merged with Abaxis and plaintiff alleges that

                                  2    Zoetis has agreed to assume the liabilities of Abaxis. Id. ¶¶ 63–65. On or after August

                                  3    16, 2018, Abaxis tendered shipment of the pharmaceutical products to defendant TCSL,

                                  4    Inc. (“TCSL”). Id. ¶ 9. Defendant (and now cross-defendant) CHR agreed to be

                                  5    responsible for transporting the shipment, issued a bill of lading covering the shipment,

                                  6    managed all communication between Schein and TCSL, and took responsibility for

                                  7    TSCL’s performance. Id. ¶ 16. The shipment was required to be maintained at a

                                  8    temperature of between 2 and 8 degrees Celsius (between 36.5 and 46.4 degrees

                                  9    Fahrenheit) and failure to maintain the proper damage would render the pharmaceutical

                                  10   products unsafe and unusable. Id. ¶ 11. As part of its contract with Schein, Abaxis

                                  11   agreed to verify that the carrier to which Abaxis tendered the shipment was aware that

                                  12   the shipment needed to maintained at the requisite temperatures, that the carrier was
Northern District of California
 United States District Court




                                  13   capable of transporting at the requisite temperature range, and that the carrier in fact set

                                  14   the transportation apparatus at the appropriate temperature. Id. ¶ 32.

                                  15          Plaintiff alleges that defendant TCSL did not pre-chill its trailer to the proper

                                  16   temperature, did not activate its refrigeration equipment until a day after it received the

                                  17   shipment, and turned off the refrigeration equipment a day prior to delivery. Id. ¶¶ 17–19.

                                  18   The pharmaceutical products were severely damaged as a result of the exposure to

                                  19   higher temperatures resulting in damage of approximately $600,000. Id. ¶ 20. Schein

                                  20   sought payment under its insurance contract with plaintiff, which plaintiff paid to Schein.

                                  21   Id. ¶ 21. In turn, plaintiff’s complaint alleged the following claims: (1) breach of contract

                                  22   under the Carmack Amendment against TCSL and CHR; (2) breach of bailment

                                  23   obligations against TCSL; (3) negligence/gross negligence against TCSL; (4) breach of

                                  24   contract against Abaxis and Zoetis; (5) negligence/gross negligence against Abaxis and

                                  25   Zoetis; and (6) misdelivery against Abaxis and Zoetis.

                                  26          On June 26, 2019, plaintiff filed a first amended complaint (Dkt. 16), to which

                                  27   defendants Abaxis and Zoetis filed a motion to dismiss, (Dkt. 20). Upon the parties’

                                  28   stipulation, plaintiff filed the operative Second Amended Complaint (“SAC”) and Abaxis
                                                                                      2
                                  1    and Zoetis agreed to refile their motion to dismiss. The SAC dismissed the fifth and sixth

                                  2    claims alleged against Abaxis and Zoetis for negligence/gross negligence and

                                  3    misdelivery leaving only one claim against them for breach of contract. Dkt. 28. On

                                  4    September 23, 2019, plaintiff voluntarily dismissed all claims against TCSL (Dkt. 35), and

                                  5    on October 17, 2019, plaintiff voluntarily dismissed all claims against CHR pursuant to a

                                  6    settlement agreement, (Dkt. 38). On November 20, 2019, this court denied defendants

                                  7    Abaxis and Zoetis’s motion to dismiss (Dkt. 40), and then on December 4, 2019, Abaxis

                                  8    and Zoetis filed an answer and crossclaim (“Crossclaim”) against TCSL and CHR, (Dkt.

                                  9    42). The Crossclaim against CHR incorporates the allegations in the SAC and further

                                  10   alleges that TCSL, acting at the direction of or in conjunction with CHR, negligently

                                  11   mishandled the shipment of pharmaceuticals obtained from Abaxis. Crossclaim ¶ 20.

                                  12   The Crossclaim brings two crossclaims against CHR: (1) contribution; and (2)
Northern District of California
 United States District Court




                                  13   indemnification, which CHR now moves to dismiss under Federal Rule of Civil Procedure

                                  14   12(b)(6). Dkt. 56. Plaintiff Underwriters has filed a statement of non-opposition to the

                                  15   motion to dismiss. Dkt. 58.

                                  16                                            DISCUSSION

                                  17   A.     Legal Standard

                                  18          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                  19   legal sufficiency of the claims alleged in the complaint. Ileto v. Glock, 349 F.3d 1191,

                                  20   1199–1200 (9th Cir. 2003). Under Federal Rule of Civil Procedure 8, which requires that

                                  21   a complaint include a “short and plain statement of the claim showing that the pleader is

                                  22   entitled to relief,” Fed. R. Civ. P. 8(a)(2), a complaint may be dismissed under Rule

                                  23   12(b)(6) if the plaintiff fails to state a cognizable legal theory, or has not alleged sufficient

                                  24   facts to support a cognizable legal theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th

                                  25   Cir. 2013).

                                  26          While the court is to accept as true all the factual allegations in the complaint,

                                  27   legally conclusory statements, not supported by actual factual allegations, need not be

                                  28   accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). The complaint must proffer
                                                                                       3
                                  1    sufficient facts to state a claim for relief that is plausible on its face. Bell Atl. Corp. v.

                                  2    Twombly, 550 U.S. 544, 555, 558–59 (2007).

                                  3           “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  4    the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  5    alleged.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded facts do not permit the court

                                  6    to infer more than the mere possibility of misconduct, the complaint has alleged—but it

                                  7    has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ.

                                  8    P. 8(a)(2)). Where dismissal is warranted, it is generally without prejudice, unless it is

                                  9    clear the complaint cannot be saved by any amendment. Sparling v. Daou, 411 F.3d

                                  10   1006, 1013 (9th Cir. 2005).

                                  11   B.     Analysis

                                  12          Cross-defendant CHR argues that there are only two bases for equitable
Northern District of California
 United States District Court




                                  13   indemnity and neither is applicable here. First, equitable indemnity is appropriate if

                                  14   parties are co-obligors on a single contract. Second, it is appropriate if the parties are

                                  15   joint tortfeasors. Mtn. at 7. CHR contends that there is no common contract between it

                                  16   and Abaxis and Zoetis and they are not joint tortfeasors. Id. at 8. Abaxis and Zoetis

                                  17   respond that equitable indemnity applies where both the indemnitor and indemnitee

                                  18   share responsibility for harm to a third party. Opp. at. 6. They would apply this to CHR

                                  19   because CHR was responsible for TCSL and Abaxis and Zoetis are being sued for

                                  20   providing the shipment to TCSL. Id.

                                  21          There are two forms of indemnity: express indemnity and equitable indemnity.

                                  22   Prince v. Pac. Gas. & Elec. Co., 45 Cal. 4th 1151, 1157 (2009). Express indemnity

                                  23   arises out of a contractual relationship upon the occurrence of specified circumstances.

                                  24   Id. at 1158. The doctrine of equitable indemnity “permit[s] a concurrent tortfeasor to

                                  25   obtain partial indemnity from other concurrent tortfeasors on a comparative fault basis.”

                                  26   Am. Motorcycle Ass’n v. Superior Court, 20 Cal. 3d 578, 598 (1978). “Originally applied

                                  27   to defendants whose negligence caused the plaintiff’s loss, the [California] Supreme

                                  28   Court later expanded the doctrine to allow apportionment of loss between a negligent
                                                                                        4
                                  1    plaintiff and a strictly liable defendant, and between a defendant liable in strict liability and

                                  2    negligence and a defendant strictly liable.” Gem Developers v. Hallcraft Homes of San

                                  3    Diego, Inc., 213 Cal. App. 3d 419, 427 (Ct. App. 1989) (citing Am. Motorcycle, 20 Cal. 3d

                                  4    578; Daly v. General Motors Corp., 20 Cal. 3d 725 (1978); and Safeway Stores, Inc. v.

                                  5    Nest-Kart, 21 Cal. 3d 322 (1978)). To assert equitable indemnity there must be a joint

                                  6    legal obligation to the injured party, i.e., “there can be no indemnity without liability.”

                                  7    Prince, 45 Cal. 4th at 1165 (citation omitted).

                                  8           The SAC describes alleged negligent conduct on the part of defendants but only

                                  9    brings one cause of action for breach of contract. Neither plaintiff, in the SAC, nor

                                  10   defendants, in the Crossclaim, allege there was any contract between CHR and

                                  11   defendants. Express indemnity is not applicable here. Thus, resolution of this motion

                                  12   turns on a fairly narrow legal issue: can defendants seek apportionment or indemnity for
Northern District of California
 United States District Court




                                  13   damages with a third-party where plaintiff alleges only a breach of contract claim against

                                  14   defendants? In short, they cannot.

                                  15          As a general rule, “courts will generally enforce the breach of a contractual

                                  16   promise through contract law, except when the actions that constitute the breach violate

                                  17   a social policy that merits the imposition of tort remedies.” Robinson Helicopter Co. v.

                                  18   Dana Corp., 34 Cal. 4th 979, 991–92 (2004) (quoting Freeman & Mills, Inc. v. Belcher Oil

                                  19   Co. 11 Cal. 4th 85, 107 (1995) (Mosk, J., concurring in part)). “[C]onduct amounting to a

                                  20   breach of contract becomes tortious only when it also violates a duty independent of the

                                  21   contract arising from principles of tort law.” Erlich v. Menezes, 21 Cal. 4th 543, 551

                                  22   (1999). One example of such conduct is breach of the covenant of good faith and fair

                                  23   dealing in an insurance contract arising out of the “special relationship” between insurer

                                  24   and insured. Id. at 552–53. “[O]utside the insurance context, a tortious breach of

                                  25   contract may be found when (1) the breach is accompanied by a traditional common law

                                  26   tort, such as fraud or conversion; (2) the means used to breach the contract are tortious,

                                  27   involving deceit or undue coercion or; (3) one party intentionally breaches the contract

                                  28   intending or knowing that such a breach will cause severe, unmitigable harm in the form
                                                                                       5
                                  1    of mental anguish, personal hardship, or substantial damages.” Id. at 553–54 (quoting

                                  2    Freemen & Mills, 11 Cal. 4th at 110).

                                  3           A related principle is that “California law does not permit apportionment of

                                  4    damages for breach of contract.” Stop Loss Ins. Brokers, Inc. v. Brown & Toland Med.

                                  5    Grp., 143 Cal. App. 4th 1036, 1040–42 & n.2 (Ct. App. 2006); see also Miller v. Sec. Life

                                  6    of Denver Ins. Co., No. C 11-1175 PJH, 2012 WL 1029279, at *5 (N.D. Cal. Mar. 26,

                                  7    2012) (“A claim for equitable indemnity requires a tort claim asserted by the original

                                  8    plaintiff against the proposed indemnitee on which to base joint and several liability,

                                  9    between the proposed indemnitor and indemnitee.”).

                                  10          BFGC Architects Planners, Inc. v. Forcum/Mackey Constr., Inc. (“BFGC”), 119

                                  11   Cal. App. 4th 848, 853 (Ct. App. 2004), illustrates this rule. In BFGC, a school district

                                  12   entered into several contracts for the construction of a new high school including one with
Northern District of California
 United States District Court




                                  13   an architect to prepare drawings and supervise construction of a high school and

                                  14   agreements with two general contractors to build the school. Id. at 850. The school

                                  15   district sued an architect for breach of contract and professional negligence. The

                                  16   architect cross-complained against the general contractors seeking equitable indemnity

                                  17   and alleging that the latter were negligent in breaching their contracts with the school

                                  18   district. Id. at 851. On appeal, the California Court of Appeal cited the rule that a person

                                  19   may not ordinarily recover in tort for the breach of duties that merely restate contractual

                                  20   obligations. Id. at 853 (citing Aas v. Superior Court, 24 Cal. 4th 627, 643 (2000),

                                  21   superseded by statute on other grounds as stated in Rosen v. State Farm Gen. Ins. Co.,

                                  22   30 Cal. 4th 1070, 1079–80 (2003)). The court went on to reason:

                                  23                 The only allegations of defendants’ misconduct are based on
                                                     their alleged breach of contract, despite plaintiff’s gloss that in
                                  24                 doing so, they breached their duties. This is an improper
                                                     attempt to recast a breach of contract cause of action as a tort
                                  25                 claim. Nor is there any social policy that would demand resort
                                                     to tort remedies. Without any action sounding in tort, there is
                                  26                 no basis for a finding of potential joint and several liability on
                                                     the part of defendants, thereby precluding a claim for equitable
                                  27                 indemnity.
                                  28   Id. Thus, as Stop Loss and BFGC hold, there can be no equitable indemnity claim
                                                                                     6
                                  1    without an action sounding in tort.

                                  2           Turning first to the claims asserted in the SAC, plaintiff Underwriters only brings

                                  3    one claim against defendants Abaxis and Zoetis for breach of contract. There is no tort

                                  4    claim asserted against defendants. Underwriters’ recovery, therefore, is limited to

                                  5    contractual damages. Robinson Helicopter, 34 Cal. 4th at 991–92. Plaintiff previously

                                  6    asserted a tort claim against defendants in both the complaint and the first amended

                                  7    complaint, but then voluntarily dismissed that claim in the SAC. A plaintiff that voluntarily

                                  8    dismisses a claim and does not replead that claim in an amended complaint, waives the

                                  9    claim. Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en banc). “It is well-

                                  10   settled in California that equitable indemnity is only available among tortfeasors who are

                                  11   jointly and severally liable for the plaintiff’s injury.” Stop Loss, 143 Cal. App. 4th at 1040

                                  12   (citations omitted). Defendants are not alleged to be tortfeasors and cannot claim
Northern District of California
 United States District Court




                                  13   equitable indemnity.

                                  14          Reviewing the allegations in the SAC confirms that defendants are not alleged to

                                  15   be tortfeasors. “[C]onduct amounting to breach of contract becomes tortious only when it

                                  16   also violated a duty independent of the contract arising from principles of tort law.” Erlich,

                                  17   21 Cal. 4th at 551 (citing Applied Equipment Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th

                                  18   503, 515 (1994)). Despite plaintiff’s allegations in the SAC that Abaxis was negligent and

                                  19   breached its duties to Schein, these allegations merely recast the alleged breach of

                                  20   contract as a breach of a legal duty of care and does not allege a violation of a duty

                                  21   independent of the contract. This is evident by plaintiff alleging that “Abaxis had a legal

                                  22   duty of care to Schein to tender the Shipment to the carrier which Schein nominated, as

                                  23   Abaxis agreed to do in the Contract.” SAC ¶ 44 (emphasis added). A second example,

                                  24   “Abaxis, as a supplier of pharmaceutical products which require temperature control, had

                                  25   a legal duty of care to Schein to not transport the [shipment] unprotected from heat for a

                                  26   duration of over 24 hours, as Abaxis agreed to do in the Contract.” Id. ¶ 46 (emphasis

                                  27   added). Similar to BFGC, the only allegations of defendants’ legal duties and breach of

                                  28   those duties are based on the contract between Abaxis and Schein. Without an
                                                                                      7
                                  1    independent tort claim, there can be no equitable indemnity.

                                  2           The case law cited by defendants does not dictate a different outcome. For

                                  3    example, AmeriGas Propane, L.P. v. Landstar Ranger, Inc., 184 Cal. App. 4th 981, 986

                                  4    (Ct. App. 2010), a defendant brought a cross-complaint where the underlying action

                                  5    involved a plaintiff who was injured while unloading gas tanks and alleged claims of

                                  6    negligence, loss of consortium, and premises liability against several defendants. As

                                  7    defendants point out, the California Court of Appeal stated that “[t]he test for indemnity is

                                  8    thus whether the indemnitor and indemnitee jointly caused the plaintiff’s injury.” Id. at

                                  9    989. Under this test, the court held that equitable indemnity was available for the

                                  10   defendant because “liability among multiple tortfeasors may be apportioned according to

                                  11   the comparative negligence of each.” Id. (citing Children’s Hospital v. Sedgwick, 45 Cal.

                                  12   App. 4th 1780, 1786 (Ct. App. 1996)). The predicate for AmeriGas Propane’s equitable
Northern District of California
 United States District Court




                                  13   indemnity holding was a tort claim with joint tortfeasors. The joint tortfeasor predicate is

                                  14   common to the other cases cited by defendants. See, e.g., Jocer Enters., Inc. v. Price,

                                  15   183 Cal. App. 4th 559, 573 (Ct. App. 2010) (“[N]either traditional equitable indemnity nor

                                  16   implied contractual indemnity is available ‘in the absence of a joint legal obligation to the

                                  17   injured party.’” (quoting Prince, 45 Cal. 4th at 1160–61)). As the court has discussed at

                                  18   length, Abaxis and Zoetis are not being sued for a tort action nor does the conduct

                                  19   alleged amount to a legal duty outside of that imposed by the contract between Abaxis

                                  20   and Schein. Thus, the predicate joint tortfeasors is not present here.

                                  21          The fact that defendants are not tortfeasors also undermines their argument that

                                  22   the law of equitable indemnity does not require that both the indemnitor and indemnitee

                                  23   be sued for the same claim, only that they be responsible for the same injury. Opp. at 7.

                                  24   As discussed above, defendants are missing a critical element: while plaintiff brings a tort

                                  25   claim against TCSL (for which CHR is responsible), plaintiff does not bring a tort claim

                                  26   against Abaxis and Zoetis. Defendants are not joint tortfeasors with TCSL and CHR and

                                  27   this is fatal to their equitable indemnity claim. See also In re Med. Capital Sec. Litig., 842

                                  28   F. Supp. 2d 1208, 1213 (C.D. Cal. 2012) (“As the Stop Loss court made clear, both the
                                                                                     8
                                  1    party seeking indemnification and the party from which it seeks indemnification must be

                                  2    tortfeasors.” (citing Stop Loss, 143 Cal. App. 4th at 1040)).

                                  3                                          CONCLUSION

                                  4           For the foregoing reasons, cross-defendant CHR’s motion to dismiss is GRANTED

                                  5    and defendants Abaxis and Zoetis’s crossclaims are DISMISSED WITHOUT

                                  6    PREJUDICE. The court is skeptical that defendants can allege tortious conduct that is

                                  7    independent of the breach of contract claims at issue in this case. However, it is not

                                  8    clear that amendment is futile. Defendants shall file any amended crossclaim within 21

                                  9    days of the date of this order. No new parties or causes of action may be pleaded

                                  10   without leave of court or the agreement of cross-defendant.

                                  11          IT IS SO ORDERED.

                                  12   Dated: April 6, 2020
Northern District of California
 United States District Court




                                  13                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  14                                                United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     9
